                                                                            Fll F'l
                                                                        OfST^^fcy rojir-f j
               IN THE UNITED STATES DISTRICT COURT FOR THE,                 L.STA .'V
                         SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION               2019 SEP 13 PH 2= 33
ALTAMAHA
HUNDRED
                RIVERKEEPER;
              MILES;    CENTER      FOR
                                        ONE
                                          A
                                                                   CLERK__yM,CU^
SUSTAINABLE         COAST,    INC;      and
SURFRIDER FOUNDATION,
                                              ★


       Plaintiffs,                            *
                                              *


               V.                             *                CV 418-251
                                              ★


THE UNITED STATES ARMY CORPS OF               *
ENGINEERS;      Lieutenant         General    *
TODD     T,     SEMONITE,          in   His *
Official Capacity as Commanding *
General of the U.S. Army Corps                *
of Engineers; Colonel DANIEL *
HIBNER,   in    His   Official *
Capacity as District Commander *
of the    Savannah       District; and        *
TUNIS MCELWAIN, in His Official *
Capacity   as  Chief   of the *
Regulatory Branch of the U.S. *
Army Corps of Engineers,      *
                                              ★


       Defendants,                            *
                                              ★


SEA ISLAND ACQUISITION, LLC,                  *
                                              *


       Defendant-Intervenor.                  *



                                        ORDER




       Before the Court is the Parties' Consent Motion to Permit

Plaintiffs      to     File   an    Amended       Complaint,   Vacate   the    Current

Schedule, and Set New Deadlines. Upon due consideration, the Court

GRANTS the motion {Doc. 57).                  Plaintiffs are permitted to file

amended complaints within SEVEN (7) DAYS from the date of this
Order.   Defendants and Defendant-Intervenor shall file responses

to Plaintiffs' amended complaints within THIRTY (30) DAYS from the

date each is filed.     The Court DIRECTS the Clerk to vacate all

deadlines not set forth within this Order.        The Parties SHALL file

a joint proposed scheduling order for further proceedings by

Thursday, October 31, 2019.

     ORDER   ENTERED   at   Augusta,   Georgia,    this      ' 'day   of

September, 2019.


                                 J. RANDJ^trHALL7 Cf^EF JUDGE
                                 UNITED ^ATES DISTRICT COURT
                                   ITHER/ DISTRICT OF GEORGIA
